DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed 11/28/16 and the election filed 8/19/20.  Claims 1-5, 8-10, and 17-28 are pending.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 8-10, and 17-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Estes (US 20150151050 A1) in view of Lautenschlaeger et al (US 20140210600 A1-hereinafter Lautenschlaeger)
Claims 1 and 28 	Estes teaches a method of facilitating operation of a medical device, the method comprising:
 identifying, at a auxiliary device communicatively coupled to the medical device, a user objective associated with the medical device (par. 28- such, the user can cause the infusion pump system to initiate a task in response to the voice input; par. 36; )
receiving, at the auxiliary device from the medical device, user interface status information corresponding to a current state of a user interface of the medical device;  (par. 23- detected from an integral blood test strip analyzer, wirelessly transmitted to the portable pump 60 from an external blood strip reader device, wirelessly transmitted to the portable pump 60 from an body-worn continuous glucose monitoring device, or the like), the rate of change in the user's blood glucose level, and previously delivered insulin that has not acted on the user.), and
providing, on a display associated with the auxiliary device, guidance information influenced by the user interface status information and the user objective.(par. 9:  prompting a user via a user interface display to confirm the operation change of the portable infusion pump system in response to receiving the user's voice input;  par. 10)
Claim 1 has been amended to recite “determining, by the auxiliary device, one or more user actions for accomplishing the user objective based on the current state of the user interface of the medical device.”


Claim 2.  Estes discloses The method of claim 1, further comprising obtaining, at the auxiliary device from the medical device, settings information corresponding to a current configuration of the medical device, wherein the guidance information is influenced by the settings information. (par. 26-27:screens that show particular status indicators, settings, and/or data (e.g., review data that shows the medicine dispensing rate, the 

Claim 3	Estes teaches a medical device, wherein providing the guidance information comprises providing instructions for enabling the feature on the auxiliary device. (par. 36- tasks including accessing nutritional info.)

Claim 4.	Estes teaches he method of claim 3, the medical device comprising an infusion device operable to deliver fluid to a body of a patient to influence a physiological condition of the patient and the feature corresponding to a bolus wizard facilitating delivery of a bolus of the fluid to the body of the patient, wherein providing the guidance information comprises providing, on the auxiliary device, instructions for enabling the bolus wizard on the infusion device.(par. 9-the operation change may optionally comprise calculating or initiating a bolus dispensation of a medicine from the portable infusion pump system; par. 23-the infusion pump system 10 can suggest a bolus dosage to the user in a manner that accounts for the user's food intake, the user's recent blood glucose level )

Claim 5. 	Estes discloses the method of claim 1, further comprising: obtaining, at the auxiliary device from the medical device, updated user interface status information corresponding to an updated state of the user interface of the medical device responsive to a user input; and dynamically updating the guidance information on the display in response to the updated user interface status information. (par. display 65 



Claim 9. 	Estes teaches The method of claim 1, further comprising uploading the user interface status information and an indication of the user objective from the auxiliary device to a remote device in response to a user input at the auxiliary device. (par. 28-to receiving the voice input, the infusion pump system 10 can interpret the statement 16, determine a recommended bolus dispensation, and present the recommendation to the user 15 for confirmation. Upon receipt of user confirmation, the infusion pump system 10 initiates or schedules the bolus dispensation task)
Claim 10. 	Estes teaches the method of claim 9, further comprising updating the guidance information on the display in response to feedback from the remote device. (par. 28-to receiving the voice input, the infusion pump system 10 can interpret the statement 16, determine a recommended bolus dispensation, and present the 

	
Claim 17.	Estes teaches a method of facilitating operation of an infusion device to deliver a fluid influencing a physiological condition to a body of a user, the method comprising: 
identifying, at a auxiliary device communicatively coupled to the infusion device, an objective associated with the infusion device; (par. 28- such, the user can cause the infusion pump system to initiate a task in response to the voice input; par. 36)
 obtaining, at the auxiliary device from the infusion device via a network, current user interface status information for the infusion device;  (par. 23- detected from an integral blood test strip analyzer, wirelessly transmitted to the portable pump 60 from an external blood strip reader device, wirelessly transmitted to the portable pump 60 from an body-worn continuous glucose monitoring device, or the like), the rate of change in the user's blood glucose level, and previously delivered insulin that has not acted on the user.) and
 generating, at the auxiliary device, a guidance graphical user interface display comprising a sequence of one or more user actions with respect to the infusion device for achieving the objective based at least in part on the current user interface status information. .(par. 9:  prompting a user via a user interface display to confirm the operation change of the portable infusion pump system in response to receiving the user's voice input;  par. 10)

Estes does not expressly disclose, but Lautenschlaeger teaches a method which includes providing/determining steps a user should take to perform to accomplishing a particular goal based on the current state of the user interface of the medical device.  (par. 54- is accordingly also possible in Step 15 that, after the activation of the support function, the communication connection to the medical apparatus is used in order to transfer a command information, wherein the medical apparatus takes a current depiction of a display device of the medical apparatus as an image file (thus image data; "screenshot") upon receipt of the command information. These image data are then transferred to the mobile auxiliary device, from where they can be further transmitted as auxiliary information. In this way it is particularly simple for a support employee to draw conclusions and suggest a course of action)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system/method of Estes with the teaching of Lautenschlaeger  to include providing/determining steps a user should take to perform to accomplishing a particular goal based on the current state of the user interface of the medical device.  One would have been motivated to include this feature to facilitate employee/user support. 

Claim 18. 	Estes teaches the method of claim 17, further comprising obtaining, at the auxiliary device from the infusion device via the network, (par. 32-operations or parts of 

Claim 19. 	Estes teaches the method of claim 17, the objective comprising administering a bolus of the fluid from the infusion device, wherein the guidance graphical user interface display comprises a sequence of one or more user actions with respect to a user interface of the infusion device for delivering the bolus. (par. 23: the infusion pump system 10 can suggest a bolus dosage to the user in a manner that accounts for the user's food intake, the user's recent blood glucose level; par. 26-the user may press one or more of the buttons 63a, 63b, 64a, 64b, and 64c to shuffle through a number of menus or program screens that show particular status indicators, settings, and/or data (e.g., review data that shows the medicine dispensing rate, the amount of medicine delivered during the last bolus, the delivery time of the last bolus, the total amount of medicine dispensed in a given time period, the amount of medicine 

Claim 20.  Estes teaches the method of claim 17, obtaining, at the auxiliary device from the infusion device via the network, settings information for a feature of the infusion device, wherein the guidance graphical user interface display comprises a sequence of one or more user actions with respect to a user interface of the infusion device for configuring the feature of the infusion device based on the settings information. (par. 50)

Claim 21.	Estes teaches the method of claim 1, further comprising providing, at the auxiliary device, a graphical user interface display including selectable elements corresponding to different objectives, wherein identifying the user objective comprises identifying the user objective in response to selection of one of the selectable elements. (par. 24-the infusion pump system 10 may decrease or otherwise modify a post-meal bolus delivery based on a rapidly falling blood glucose level, a current blood glucose level that is below a threshold limit, based on an increased level of physical activity)

Claim 22. Estes teaches the method of claim 1, wherein identifying the user objective comprises determining the user objective is to resolve an alert when the current state comprises an active alert. (par. 9)
Claim 23. Estes teaches The method of claim 1, wherein: the medical device comprises an infusion device; and identifying the user objective comprises determining the user 
Claim 24. Estes teaches The method of claim 1, wherein the guidance information comprises indicia of which user input elements of the medical device should be actuated or manipulated in an ordered sequence. par. 26-the display 65 may be used to communicate a number of status indicators, alarms, settings, and/or menu options for the infusion pump system)


Claim 25. Estes  and Lautenschlaegeteach The method of claim 1.  Lautenschlaeger discloses a method wherein: the current state comprises a currently displayed menu interface; and determining the one or more user actions comprises determining a sequence of the one or more user actions for accomplishing the user objective from the currently displayed menu interface. (par. 54- is accordingly also possible in Step 15 that, after the activation of the support function, the communication connection to the medical apparatus is used in order to transfer a command information, wherein the medical apparatus takes a current depiction of a display device of the medical apparatus as an image file (thus image data; "screenshot") upon receipt of the command information. These image data are then transferred to the mobile auxiliary device, from where they can be further transmitted as auxiliary information. In this way it is particularly simple for a support employee to draw conclusions and suggest a course of action)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system/method of Estes with the teaching of Lautenschlaeger  to include providing/determining steps a user should take to perform to accomplishing a particular goal based on the current state of the user interface of the medical device.  One would have been motivated to include this feature to facilitate employee/user support. 


Claim 26. Estes teaches The method of claim 1, wherein: the current state comprises a current user input selection state of a user input element on a second display of the medical device; and the guidance information reflects the current user input selection state of the user input element on the second display of the medical device. (par. 24-the infusion pump system 10 may decrease or otherwise modify a post-meal bolus delivery based on a rapidly falling blood glucose level, a current blood glucose level that is below a threshold limit, based on an increased level of physical activity)

Claim  27. Estes teaches The method of claim 1, wherein the auxiliary device comprises a mobile telephone, a smartphone, a laptop computer, a notebook computer, a tablet computer, a desktop computer or a personal digital assistant.(par. 6)


Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive. 
Applicant argues the newly added limitations and claims.  In response, the examiner has provided new grounds of rejection and a new reference to address these new features

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mullan et al ( US 20050055244-A1) teaches a user interface for medical devices and systems within a healthcare/medication delivery system and/or medication information technology system.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626